13‐4031 
     Ahir v. Lynch 
                                                                                                                    BIA 
                                                                                                               Morace, IJ 
                                                                                                         A074 234 930 
                             UNITED STATES COURT OF APPEALS 
                                 FOR THE SECOND CIRCUIT 
                                                        


                                          SUMMARY ORDER 
      


     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL 
     EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
     JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
     OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE 
     32.1.1.    WHEN  CITING  A  SUMMARY  ORDER  IN  A  DOCUMENT  FILED 
     WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL 
     APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION 
     “SUMMARY  ORDER”).    A  PARTY  CITING  TO  A  SUMMARY  ORDER 
     MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT  REPRESENTED  BY 
     COUNSEL.     
      

 1         At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
 2   Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley 
 3   Square,  in  the  City  of  New  York,  on  the  6th  day  of  December,  two  thousand 
 4   sixteen. 
 5                                                                                                                        

 6           PRESENT:  PIERRE N. LEVAL,   
 7                            RAYMOND J. LOHIER, JR., 
 8                                    Circuit Judges, 
 9                            EDWARD R. KORMAN, 
10                                    District Judge.* 
11   ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
12    
13           RAXABEN AHIR, 
14                                             Petitioner,           
15                                     
16                                    v.                                                No. 13‐4031 
17                                   
18                                   
19           LORETTA E. LYNCH, UNITED STATES ATTORNEY 

     * Judge Edward R. Korman, United States District Court for the Eastern District of 
     New York, sitting by designation.   
      



                                                       1
 1           GENERAL, 
 2                                             Respondent.**   
 3   ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
 4           FOR PETITIONER:                                   Garish Sarin, Los Angeles, CA.   
 5            
 6           FOR RESPONDENT:                                   Stuart F. Delery, Assistant Attorney 
 7                                                             General; Jennifer Williams, Senior 
 8                                                             Litigation Counsel; Stuart S. Nickum, 
 9                                                             Trial Attorney; Kate Scanlan, Law 
10                                                             Clerk; Office of Immigration 
11                                                             Litigation, United States Department 
12                                                             of Justice, Washington, D.C.     
13            
14           UPON DUE CONSIDERATION of this petition for review of a Board of 

15   Immigration Appeals (“BIA”) decision, it is hereby ORDERED, ADJUDGED, 

16   AND DECREED that the petition for review is GRANTED in part and DENIED in 

17   part. 

18            Petitioner Raxaben Ahir, a native and citizen of India, seeks review of a 

19   September 27, 2013 decision of the BIA affirming the July 30, 2012 decision of an 

20   Immigration Judge, which denied her motion to rescind an order of exclusion 

21   and, in the alternative, to reopen proceedings.    In re Raxaben Ahir, No. A074 234 

22   930 (B.I.A. Sept. 27, 2013), aff’g No. A074 234 930 (Immigr. Ct. N.Y.C. July 30, 

23   2012).    We assume the parties’ familiarity with the underlying facts and 



     ** The Clerk of Court is directed to amend the official caption to conform with the 
     above.   
                                                    2
 1   procedural history in this case, to which we refer only as necessary to explain our 

 2   decision to grant the petition in part and deny it in part.     

 3         We consider both the IJ’s and the BIA’s decisions “for the sake of 

 4   completeness,” Zaman v. Mukasey, 514 F.3d 233, 237 (2d Cir. 2008) (quotation 

 5   marks omitted), and review the agency’s denial of a motion to reopen for abuse of 

 6   discretion, Ali v. Gonzales, 448 F.3d 515, 517 (2d Cir. 2006).    The BIA rejected 

 7   Ahir’s claim that the ineffective assistance of counsel excused her failure to 

 8   appear at the December 11, 1995 hearing.    It did so on the ground that Ahir “has 

 9   not presented evidence that [the person she alleged was her attorney] actually 

10   represented her.”    We conclude that the BIA abused its discretion.    Contrary to 

11   the BIA’s determination, Ahir filed a declaration with her motion to reopen that 

12   included allegations about her counsel’s representation.    We therefore grant 

13   Ahir’s petition for review of the BIA’s denial of her motion to reopen.     

14         We turn next to the denial of Ahir’s motion to rescind the in absentia 

15   exclusion order.    The BIA applied an incorrect standard in treating Ahir’s motion 

16   to rescind as subject to a 180‐day time limitation and denying the motion on the 

17   ground that it was time‐barred.    An alien who moves to rescind an order of 

18   exclusion issued in absentia faces no time limit on that motion.    In re: N‐B‐, 22 I. 
                                                 3
 1   & N. Dec. 590, 593 (B.I.A. 1999); see 8 C.F.R. § 1003.23(b)(4)(iii)(B).    But we 

 2   conclude that Ahir failed to exhaust the issue of whether the BIA applied the 

 3   correct standard.    Ahir has never challenged the BIA’s error, declining to raise 

 4   the issue before the BIA and even before this Court.    And in evaluating the 

 5   timeliness of Ahir’s motion to rescind, the agency has never considered whether 

 6   Ahir had “reasonable cause” for her failure to appear at the initial hearing.    8 

 7   C.F.R. § 1003.23(b)(4)(iii)(B); see Waldron v. I.N.S., 17 F.3d 511, 515 n.7 (2d Cir. 

 8   1993).    Because Ahir failed to exhaust this issue and the BIA did not address it 

 9   sua sponte, we do not consider it.    Zhong v. U.S. Dep’t of Justice, 480 F.3d 104, 

10   107 n.1 (2d Cir. 2007); Foster v. INS, 376 F.3d 75, 77‐78 (2d Cir. 2004); see also 

11   Zhang v. Gonzales, 426 F.3d 540, 542 n.7 (2d Cir. 2005) (“Issues not sufficiently 

12   argued in the briefs are considered waived and normally will not be addressed on 

13   appeal.”) (quotation marks omitted).       

14         For the foregoing reasons, the petition for review is GRANTED in part and 

15   DENIED in part.     

16                                            FOR THE COURT: 
17                                            Catherine O’Hagan Wolfe, Clerk of Court 




                                                4